Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 103

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1, 2, 9, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al.(US 2016/0357310 A1) in view of Li et al.(US 2017/0115784 A1)(herein after Li).

Regarding claim 1, Wang teaches a self-capacitance touch panel(self-capacitance touch panel, Para-20), comprising: 

a touch wiring layer(common electrode blocks 23, figs.2&4); and 
a signal transmission wiring layer(wires 11, figs.2&4), wherein the touch wiring layer(common electrode blocks 23) comprises a plurality of touch units arranged in an array(figs.2&4), and each of the touch units comprises a plurality of touch lines electrically connected together(figs.2&4&5);
 
the signal transmission wiring layer(wires 11) comprises a plurality of signal transmission lines(wires 11) extending in a row direction or a column direction(column direction), and at least one of the signal transmission lines is electrically connected with a corresponding one of the touch units and electrically insulated from the rest of the touch units in an extending direction thereof(figs.2&4&5)(column direction), and 

Nevertheless, Wang is not found to teach expressly the self-capacitance touch panel, wherein at least a portion of an orthographic projection of the signal transmission line in a plane where the self-capacitance touch panel is located is misaligned with an orthographic projection of each of the touch lines of the touch units electrically insulated from the signal transmission line in the plane where the self-capacitance touch panel is located.

However, Li teaches a self-capacitance touch display panel, wherein at least a portion of an orthographic projection of the signal transmission line(Tx wire 212, figs.2&4) in a plane where the self-capacitance touch panel is located is misaligned(Para-33: a common electrode 213 should be disposed at a left side of the Tx wire 212, and a distance between the Tx 212 and the common electrode 213 disposed at the left side of the Tx wire 212 is 2.5 µm, such that the Tx wire and the common electrode would not be overlapped with one another even if in a worst condition of fluctuations in manufacturing processes) with an orthographic projection of each of the touch lines(part of TX wire 212) of the touch units electrically insulated (needless to mention that touch transmission lines are insulated from each other) from the signal transmission line in the plane where the self-capacitance touch panel is located(figs.2&4).

Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to have modified Wang with the teaching of Li to include the feature in order to teach the claim limitations. Such combination would provide a touch display device comprising self-capacitance touch display panel, so as to increase pixel aperture opening ratio and transmissivity of the self-capacitance touch display panel.

Regarding claim 2, Wang as modified by Li teaches the self-capacitance touch panel according to claim 1, wherein the self-capacitance touch panel comprises a plurality of pixel units arranged in an array(Para-4, Wang: a plurality of pixel units arranged in an array disposed on the base substrate; Para-13, Li); 

an orthographic projection of each of the touch lines(wires 11, fig.1b, Wang) in the plane where the self-capacitance touch panel is located is located between orthographic projections of corresponding adjacent pixel units(pixel units 30, fig.1a, Wang; pixel electrodes 214, fig.2, Li) in the plane where the self-capacitance touch panel is located;

 
an orthographic projection of each of the signal transmission lines in the plane where the self-capacitance touch panel is located is located between orthographic projections of corresponding adjacent pixel units in the plane where the self-capacitance touch panel is located(fig.1a, Wang; figs.2&4, Li); and 
the touch unit comprises the touch lines between multiple of the plurality of pixel units(figs.1a-4, Wang; figs.1-4, Li).

Regarding claim 9, Wang as modified by Li teaches the self-capacitance touch panel according to claim 1, wherein
 

the touch wiring layer comprises the plurality of touch units arranged in M rows and N columns(fig.2, Wang), and the signal transmission wiring layer comprises M*N signal transmission lines extending in the column direction(fig.2, Wang); 
M touch units(23) in a column correspond to M signal transmission lines(wires 11), one of the M signal transmission lines(11) is electrically connected with the touch lines of a corresponding one of the M touch units(23) in the column, remaining signal transmission lines of the M signal transmission lines are electrically insulated from the touch lines of the corresponding touch unit(fig.2, Wang); 


at least a portion of orthographic projections of the remaining signal transmission lines in the plane where the self-capacitance touch panel is located are misaligned with an orthographic projection of each of the touch lines of the corresponding touch unit in the plane where the self-capacitance touch panel is located(Para-33, Li); and 

M and N are positive integers greater than or equal to 2, respectively(figs.2&4, Wang).

Regarding claim 10, Wang as modified by Li teaches the self-capacitance touch panel according to claim 1, wherein
 
the touch wiring layer comprises the plurality of touch units arranged in M rows and N columns(fig.2, Wang), and the signal transmission wiring layer comprises M*N signal transmission lines extending in the row direction(fig.2)(figs.2&4 show the wires 11 in column direction, however, if one of ordinary skill in the art rotates the figs.2&4 at 90° clockwise or anti-clockwise, column would be row and row would be column. In that case, touch signal transmission lines, wires 11, would run in the row direction); 

N touch units in a row correspond to N signal transmission lines, one of the N signal transmission lines is electrically connected with the touch lines of a corresponding one of the N touch units in the row, remaining signal transmission lines of the N signal transmission lines are electrically insulated from the touch lines of the corresponding touch unit(fig.2, Wang)(same arguments as described above); 

at least a portion of orthographic projections of the remaining signal transmission lines in the plane where the self-capacitance touch panel is located are misaligned with an orthographic projection of each of the touch lines of the corresponding touch unit in the plane where the self-capacitance touch panel is located(Para-33, Li); and 

M and N are positive integers greater than or equal to 2, respectively(figs.2&4, Wang). 

Regarding claim 12, Wang as modified by Li teaches a display apparatus, comprising the self-capacitance touch panel(Para-39, Wang; Para-35, Li) according to claim 1(see the rejection of claim 1).
Regarding claim 13, Wang as modified by Li teaches a display apparatus, comprising the self-capacitance touch panel(Para-39, Wang; Para-35, Li) according to claim 9(see the rejection of claims 1&9).

Regarding claim 14, Wang as modified by Li teaches a display apparatus, comprising the self-capacitance touch panel(Para-39, Wang; Para-35, Li) according to claim 10(see the rejection of claims 1&10).

6.	Claims 3, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al.(US 2016/0357310 A1) in view of Li et al.(US 2017/0115784 A1) and further in view of XU et al.(US 2016/0370919 A1)(herein after XU). 

Regarding claim 3, Wang as modified by Li teaches the self-capacitance touch panel according to claim 2, wherein the signal transmission line(wires 11) is provided between the pixel units in a Pth column(pixel units 30) and the pixel units in a (P+1)th column(pixel units 30 in a next column) in the column direction(fig.1b, Wang), and P is a positive integer (fig.2, wang).

Nevertheless, Wang as modified by Li is not found to teach expressly the self-capacitance touch panel, wherein the signal transmission line comprises a first straight line segment and a first oblique line segment, the first straight line segment extends in the column direction, and the first oblique line segment extends at an angle with respect to the column direction. 

However, XU teaches an in-cell touch panel and display apparatus, wherein the signal transmission line(wires 04, fig.3b) is provided between the pixel units in a Pth column and the pixel units in a (P+1)th column in the column direction, and comprises a first straight line segment(part of 04 in vertical direction) and a first oblique line segment(part of 04 in horizontal direction), the first straight line segment extends in the column direction(fig.3b), and the first oblique line segment extends at an angle with respect to the column direction(figs.3a&3b)(it makes 90° angle with column direction part).

Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to have modified Wang further with the teaching of XU to include the feature in order to provide a touch sensing display structure that could be simplified to be able to reduce production cost, and achieved high production efficiency.

Regarding claim 4, [Wang as modified by Li and] XU teaches the self-capacitance touch panel according to claim 2, wherein the signal transmission line is provided between the pixel units in a Pth column and the pixel units in a (P+1)th column in the column direction, and comprises a first straight line segment and a first oblique line segment, the first straight line segment extends in the column direction, and the first oblique line segment extends at an angle with respect to the column direction(figs.3a&3b, XU)(wires 04 bended 90° at two places, in horizontal direction while crossing one row. One bended position is 1st oblique line and the other one is second oblique line)(for motivation, see the rejection of claim 3);

the touch line is provided between the pixel units in the P-th column and the pixel units in the (P+1)th column and comprises a second oblique line segment, and the second oblique line segment extends at an angle with respect to the column direction(figs.3a&3b, XU)(wires 04 bended 90° at two places in horizontal direction while crossing one row. One bended position is 1st oblique line and the other one is second oblique line);

the combined teaching of Wang, Li and XU teach the self- capacitance touch panel, wherein an orthographic projection of the first oblique line segment in the plane where the self-capacitance touch panel is located is misaligned with an orthographic projection of the second oblique line segment in the plane where the self-capacitance touch panel is located(Para-33, Li); and

P is a positive integer(fig.2, Wang).

Claim 6 is rejected for the same reason as mentioned in the rejection of claim 3. Since fig.2 of Wang’s disclosure shows the signal transmission line in column direction, however, if one of ordinary skill in the art rotates the fig.2 at 90° clockwise or anti-clockwise, column would be row and row would be column. In that case, touch signal transmission lines, wires 11, running in the row direction and meets the claim limitations.

Claim 7 is rejected for the same reason as mentioned in the rejection of claim 4. Since fig.2 of Wang’s disclosure shows the signal transmission line in column direction, however, if one of ordinary skill in the art rotates the fig.2 at 90° clockwise or anti-clockwise, column would be row and row would be column. In that case, touch signal transmission lines, wires 11, running in the row direction and meets the claim limitations.

7.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al.(US 2016/0357310 A1) in view of Li et al.(US 2017/0 115784 A1) and further in view of JUN et al.(US 2018/0033834 A1) (herein after JUN). 

Regarding claim 11, Wang as modified by Li is not found to teach expressly the self-capacitance touch panel according to claim 1, wherein the plurality of signal transmission lines and the plurality of touch lines are made of molybdenum.

However, JUN teaches a display device, wherein the plurality of signal transmission lines and the plurality of touch lines are made of molybdenum(Para-107).

Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to have modified Wang further with the teaching of JUN to include the feature in order to teach the claim limitations of touch sensors/sensor lines made of molybdenum, since molybdenum has stability and strength at elevated temperature.

Allowable Subject Matter
8.	Claims 5, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter:  

Claim 5: None of the cited prior arts, on record, alone or in combination, provide a reasonable motivation to fairly teach or suggest the applicants’ claimed invention, “the self-capacitance touch panel according to claim 2, wherein the signal transmission lines extend in the column direction, the signal transmission line located between the pixel units in a Pth column and the pixel units in a (P+1)th column comprises a first straight line segment and a first oblique line segment, the first straight line segment extends in the column direction, and the first oblique line segment extends at an angle with respect to the column direction; the touch line located between the pixel units in the P-th column and the pixel units in the (P+1)th column comprises a second straight line segment and a second oblique line segment, the second straight line segment extends in the column direction, and the second oblique line segment extends at an angle with respect to the column direction; the orthographic projection of the signal transmission line in the plane where the self-capacitance touch panel is located and the orthographic projection of the touch line in the plane where the self-capacitance touch panel is located satisfy at least one of: 
an orthographic projection of the first straight line segment in the plane where the self-capacitance touch panel is located is misaligned with an orthographic projection of the second straight line segment in the plane where the self-capacitance touch panel is located, or an orthographic projection of the first oblique line segment in the plane where the self-capacitance touch panel is located is misaligned with an orthographic projection of the second oblique line segment in the plane where the self-capacitance touch panel is located; and P is a positive integer.

Claim 8: None of the cited prior arts, on record, alone or in combination, provide a reasonable motivation to fairly teach or suggest the applicants’ claimed invention, “the self-capacitance touch panel according to claim 2, wherein the signal transmission lines extend in the row direction, the signal transmission line located between the pixel units in a Qth row and the pixel units in a (Q+1)th row comprises a first straight line segment and a first oblique line segment, the first straight line segment extends in the row direction, and the first oblique line segment extends at an angle with respect to the row direction; the touch line located between the pixel units in the Q-th row and the pixel units in the (Q+1)th row comprises a second straight line segment and a second oblique line segment, the second straight line segment extends in the row direction, and the second oblique line segment extends at an angle with respect to the row direction; 
the orthographic projection of the signal transmission line in the plane where the self-capacitance touch panel is located and the orthographic projection of the touch line in the plane where the self-capacitance touch panel is located satisfy at least one of: an orthographic projection of the first straight line segment in the plane where the self-capacitance touch panel is located is misaligned with an orthographic projection of the second straight line segment in the plane where the self-capacitance touch panel is located, or an orthographic projection of the first oblique line segment in the plane where the self-capacitance touch panel is located is misaligned with an orthographic projection of the second oblique line segment in the plane where the self-capacitance touch panel is located; and Q is a positive integer.

Examiner Note

10.	The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicants fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached Mon-Fri: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692